UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4448
KELVIN SPENCER COLLINS, a/k/a K-9,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                          (CR-99-659-DWS)

                      Submitted: June 29, 2001

                       Decided: July 20, 2001

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert L. Hallman, Columbia, South Carolina, for Appellant. Mar-
shall Prince, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COLLINS
                               OPINION

PER CURIAM:

   Kelvin Spencer Collins appeals his conviction entered on his guilty
plea to two counts of firearms offenses in violation of 18 U.S.C.
§ 924(c) (1994). Collins noted a timely appeal and his counsel filed
a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),
in which he represents that there are no arguable issues of merit in
this appeal. Nonetheless, in his brief, counsel addressed the possibility
that the district court had committed reversible error in conducting
Collins’ Fed. R. Crim. P. 11 hearing. Appellate counsel also sug-
gested that the imposition of an enhanced sentence on the second fire-
arms offense pursuant to 18 U.S.C. § 924(c)(1)(C)(i) was in error.
The time for filing a supplemental brief has passed and Collins has
not responded, despite being advised of his right to do so. Because we
find counsel’s assignments of error to be without merit and can dis-
cern no other reversible error in the record on appeal, we affirm Col-
lins’ conviction and sentence.

   On appeal, counsel identifies no specific error in the district court’s
Rule 11 hearing and our review of the record reveals none. The dis-
trict court conducted a thorough hearing, insuring that Collins under-
stood the rights that he would forego by pleading guilty, the elements
of the charge to which he was pleading guilty, the penalties he faced,
the effect of supervised release, and the impact of the Sentencing
Guidelines. Further, the court ascertained that Collins’ plea was vol-
untary and that a factual basis existed for his plea. See Fed. R. Crim.
P. 11; United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir.
1991). Collins’ substantial rights were adequately protected by the
district court’s proceedings. See DeFusco, 949 F.2d at 117. With
respect to Collins’ suggestion that he was improperly sentenced under
§ 924(c)(1)(C)(i), that claim is foreclosed by the Supreme Court’s
decision in Deal v. United States, 508 U.S. 129, 132 (1993).

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
                       UNITED STATES v. COLLINS                       3
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   Collins’ conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED